Citation Nr: 1822356	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  17-66 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for malignant neoplasms of the digestive system, to include cancer of the tongue.

2.  Entitlement to an initial rating in excess of 0 percent for bladder cancer.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1959 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Boston, Massachusetts.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

During the period on appeal, there was no local reoccurrence of bladder cancer, and residuals were not manifested by renal or voiding dysfunction.


CONCLUSION OF LAW

The criteria for entitlement to an initial rating in excess of 0 percent for malignant neoplasms of the genitourinary system have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §4.115a, 4.115b, Diagnostic Code 7528, 7529 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has met all duties to notify and assist in development.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing error is harmful or prejudicial falls on party attacking agency decision).  The Board finds that all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, relevant, available evidence.  The Board finds that no further notice or assistance to the appellant is required to fulfill VA's duties to notify or assist.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are based on VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  Separate Diagnostic Codes identify various disabilities and the criteria for a specific percentage rating to be assigned for that disability.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C. § 1155 (2012).  A rating is assigned by comparing the extent to which a Veteran's service-connected disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the criteria for the percentage ratings.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.10 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2017).  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2017).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Malignant neoplasms of the genitourinary system warrant a 100 percent rating.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2017).  Following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent continues with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, VA regulations direct that residuals of bladder cancer be rated as voiding dysfunction or renal dysfunction, whichever is predominant. 

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination.   Voiding dysfunction will be rated 20 percent when it requires the wearing of absorbent materials which must be changed less than two times per day.  Renal dysfunction will be rated 30 percent when there is evidence of albumin and casts with history of acute nephritis, or hypertension with diastolic pressure predominantly above 100, systolic pressure predominantly above 160, or a history of diastolic pressure predominantly above 100 with continuous medication for control required.  38 C.F.R. §4.115a (2017).  VA regulations provide descriptions of various levels of disability in specific symptom areas.  Where diagnostic codes refer the decision maker to those specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction described in the regulations do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.

The Board finds that throughout the period on appeal the Veteran's bladder cancer has been in remission, and there has been no evidence of voiding or renal dysfunction.

The May 2016 VA examination noted that the Veteran denied incontinence, painful urination, urinary retention, or urinary frequency.  The examiner noted that no voiding or renal dysfunction were present.

The May 2017 VA examiner noted that the malignant neoplasm was in remission, and that all treatment had been completed.

Blood pressure readings in December 2014 and February 2015 were 110/70 and 108/70, respectively.

The Veteran has not claimed any observable symptomology which may be related to renal or voiding dysfunction.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 0 percent, as no evidence was submitted or is of record which shows voiding dysfunction, renal dysfunction, or hypertension.  Since the preponderance of the evidence is against the claim, the assignment of any higher rating is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to an rating in excess of 0 percent for bladder cancer is denied.


REMAND

Although further delay is regrettable, the issue of entitlement to service connection for malignant neoplasms of the digestive system must be remanded for further development.  Where VA provides an examination or obtains an opinion, it must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In September 2016, a VA subject matter expert (SME) opined that squamous cell carcinoma of the tongue was less likely than not (less than 50 percent probability) caused by the Veteran's exposure to volatile organic compounds (VOCs) while stationed at Camp Lejeune.

The SME opined that the Veteran was intermittently and potentially exposed to VOCs while stationed at Camp Lejeune, based on the mean exposure time of 21.3 months as calculated in the Public Health Assessment for Camp Lejeune Drinking Water.

However, the SME did not explain how someone using contaminated water for drinking and personal hygiene, for approximately 200 days, would have only potentially been exposed to VOCs.  The Board finds that relevant since it was estimated that a marine in training may consume between 1 and 2 quarts of water per day, in addition to personal hygiene usage, and that the water supplied during training in the field likely came from the Hadnot Point water supply where the measured and estimated levels of trichloroethylene (TCE) and perchloroethylene (PCE) were substantially higher than their maximum contaminant levels.  Agency for Toxic Substances and Disease Registry, Assessment of the Evidence for the Drinking Water at Camp Lejeune and Specific Cancers and Other Diseases 3 (2017).

Although the SME noted that TCE levels were exceeded at the time the Veteran was stationed at Camp Lejeune, the examiner reasoned that vinyl chloride (VC) and benzene were not elevated until 1972 to support the opinion.

However, estimated VC levels from May 1958 exceeded the current maximum contaminant level goal (MCLG), and from January 1955 exceeded the cancer risk evaluation guide (CREG).  Agency for Toxic Substances and Disease Registry, Public Health Assessment for Camp Lejeune Drinking Water 12 (2017).

The SME noted that "almost 80% of all oropharyngeal cancers are attributed to the use of tobacco."  The SME also noted that the main causes of oropharyngeal cancer, in addition to smoking, are alcohol consumption, and human papillomavirus infection.

However, the evidence suggests than the Veteran is not a smoker, rarely consumes alcohol, and has no history of human papillomavirus infection.  The opinion indicates that consideration was not given to the lack of causative factors which would have explained the diagnosis of squamous cell carcinoma of the tongue.

Moreover, the opinion does not indicate that the SME considered a mortality study which found that personnel from Camp Lejeune showed an increased risk for esophageal cancer, when compared to personnel from Camp Pendleton, California, as a result of water contamination.  Agency for Toxic Substances and Disease Registry, Public Health Assessment for Camp Lejeune Drinking Water 37, 40 (2017).

Accordingly, the case is REMANDED for the following action:
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.

1.  Obtain an addendum opinion from the September 2016 VA subject matter expert, or a new opinion from another subject matter expert if necessary.  The expert should review this Remand and the evidence cited herein, and note that review in the report.  The examiner should opine, whether it is at least as likely as not (50 percent or greater probability) that squamous cell carcinoma of the tongue was incurred in service or is etiologically related to active service, to include as a result of exposure to contaminated water at Camp Lejeune.  The examiner should discuss the amount of exposure of the Veteran and the presence of absence of the most likely causative factors for the Veteran's cancer.  The examiner should provide a complete rationale for all opinions.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. § 5109B, 7112 (2012).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


